 In the Matter- of UNION MANUFACFURINO'COMPANYand',TExT1L,Z'WORKERSUNIONOF AMERICACase 'No. C-160,8.-Decided December 7, 1910Jurisdiction:yarn and hosiery manufacturing industry.Unfair LaborPracticesDiscrimination-Testifying under the Act:discharge because of employee'sactivities on behalf of-the union and because he gave testimony underthe Act; alleged acts of insubordination and inefficiency as reason for thedischarge held not convincing.Remedial Orders:reinstatement and back pay awarded.Mr. Alexander E. Wilson,-Jr.,andMr.Warren Woods,for theBoard.-Weekes c Candler,byMr. John Wesley WeekecandMr. MurpheyCandler, Jr.,of Decatur, Ga., for the respondent."Mr. R. H. Brazzell,of Atlanta, Ga., andMr. David Jaffe,of NewYork City, for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Textile Workers Union of America,herein called the Union,' the National Labor Relations Board hereincalled, the Board; by the Regional Director for the Tenth Region(Atlanta, Georgia), issued its complaint dated April 22, 1940, againstUnion Manufacturing Company, Union Point, Georgia, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (4) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.The complaint and notice of hearing were duly servedupon the respondent and upon the Union.1William J.Frazier, a representativeof the American Federation of Hosiery Workers,testified that the charge was filed byTextileWorkers Union of America on behalf ofBranchNo. 126 of the AmericanFederationof Hosiery Workers.28 N. L.R. B., No. 62.357l 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleged, in substance, that on or about March 29,1940, the respondent discharged and thereafter refused to reinstateFrank Barker 2 for the reason that he had joined and assisted theUnion- and its affiliate, the American Federation of Hosiery Workers,herein called the Hosiery Workers, and for the reason that he ap-peared and gave testimony under the Act at a hearing on March21 and 22, 1940; and that from on or about March 8, 1940, to thedate of the complaint the respondent restrained, coerced, and intimi-dated its employees 'in the exercise of the rights guaranteed in Sec-tion 7 of the Act. On April' 30, 1940, the respondent filed its an-swer, denying the commission of the unfair labor practices allegedin the complaint.Pursuant to notice, a hearing was held at Greensboro, Georgia, onMay 6, 1940, before Herbert Wenzel, the Trial Examiner duly desig-nated by the Board. The Board,, the respondent, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was affordedallparties. . At the commencement of the hearing, the respondentmoved to dismiss paragraph 7 of the complaint which alleged thatthe respondent, through its agents,' had made statements to its em-ployees derogatory to the Union, had advised employees that itdisapproved their attitude toward the respondent, as indicated bytheir membership in the Union,, had advised its employees not tojoin or remain affiliated with the Union, and threatened to closedown its plant and discharge its employees if they persisted inactivities on behalf of the Union.The Trial Examiner denied themotion without prejudice to a later renewal of the motion.Hegranted a motion by the respondent to make the allegations ofparagraph 7 of the complaint more specific.At the conclusion ofthe Board's case the Zrial Examiner granted a motion by counselfo incorporate in the record the record and exhibits in a previousproceeding involving the same parties 3 for consideration where ap-plicable to the allegations as to Frank Barker.The Trial Examiner'deniedwithout prejudice a motion'by the respondent to dismissthe complaint.At the conclusion of the Board's case and at theconclusion of the hearing the Trial Examiner granted motions ofcounsel for the Board to. amend the pleadings to conform to theproof.'Referred to in the complaint as W. Frank Barker.8Matter of Union Manufacturing CompanyandTemtileWorkers Union of America, 27N L R B 1300. UNION MANUFACTURING COMPANY359Mn June 12, 1940, the Board, acting pursuant to Article II, Sec-tion 36, of National Labor Relations Board Rules and Regulations-Series 2, as amended, transferred the proceeding to and continuedit before the Board for action pursuant to Article II, Section 37, ofsaid Rules and Regulations.The Order directed that no Interme-diate Report be issued, that Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order be issued, that the partiesshould have the right, within 20 days from the date of the saidProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order, to file exceptions thereto and to request oral argumentbefore the Board, and should have the right, within 30 days fromthe date of the Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order to file a brief with the Board.On October 5, 1940, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order in these pro-ceedings, copies of which were duly served upon all parties.Ex-ceptions to the Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order, and Request for Oral' Argument werefiled by the respondent on October 28, 1940.Pursuant to notice, a hearing was held before the Board inWashington, D. C., on November 12, 1940, for the purpose of oralargument.The respondent and the Union were represented by coun-sel.The Board has considered the exceptions to the Proposed Find-ings of Fact, Proposed Conclusions of Law, and Proposed Order,and the oral argument in support thereof, and, in so far as theexceptions are inconsistent with the findings, conclusions, and orderset forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE.RESPONDENTUnion Manufacturing Company, Inc., is a Georgia corporation,having its plant and principal place of business at Union Point;Georgia, where,it is engaged in the manufacture and sale of yarnsand men's and boys' hosiery.The yarn and hosiery departments areoperated as one-plant, under a common management and adminis-tration.The respondent uses the major portion of the yarn itproduces.The materials used by the respondent in its business include cotton,rayon, rayon staple, celanese, celanese staple, wool, yarn, dyestuffs,strawboard, needles, and machinery replacements.The value ofthe raw materials used by the respondent annually is approximately$241,000, of which more than 33 per cent represents the value of 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials obtained outside the State of Georgia.The respondentannually sells products valued at approximately $900,000 of whichabout 95 per cent are shipped outside the State of Georgia.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a labor organization affili-ated with the Congress, of Industrial Organizations. It admittedtomembership employees of the respondent until March 30, 1940,when Branch No. 126 of the American Federation of Hosiery Work-erswas granted a charter.American Federation of HosieryWorkers is 'a labor organization affiliated with TextileWorkersUnion of America. It admits to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESThe discharge of Frank BarkerFrank Barker was discharged on March 29, 1940.He had beenemployed by the respondent for about 12 years, during the last 8years as a machine fixer: He joined the United Textile Workers,of America, a predecessor of the Union, in 1934 and went on strikewith that organization for 3' weeks.The following year he helda minor office in that organization.In -the spring of 1937, the Textile Workers Organizing Committee,which succeeded the United Textile Workers of America, conductedan intensive organizing campaign among employees of the respond-ent during which Barker personally signed up about 300 members.During the latter part of that year Barker was made chairman ofthe local and of the shop committee in the plant and he retainedboth offices after the TextileWorkers 'Organizing Committeechanged its name to "Textile Workers Union of America," in thespring of 1939.As chairman of the shop committee, Barker metfrequently with the respondent throughout 1938 and 1939, and hewas the most active member of the Union in the plant. On theday before his discharge he and William Frazier,an organizer forthe Hosiery Workers, distributed in front of the respondent's offices,handbills announcing the fact that a charter would be granted toBranch-126 on March 30.On March 29, 1940, Barker failed to receive his weekly pay checkas usual.His foreman, Fletcher Chapman, said he did not haveit and advised Barker to inquire of Owen C. Scott, plantsuperin-tendent.Scott handed Barker the check with a typewritten mem-orandum attached which stated, "By reason of insubordination andinefficiency the Union Manufacturing Company feel justified in UNION, MANUFACTURING COMPANY361severing their relations with you.To takeeffecttoday (March 29th)at end of first shift."The slip was signed by Scott.Barker there-upon asked Scott what "insubordination" meant and was told tobuy a dictionary and look the word up, that he would "have plentyof time to" do so.Barker insisted that he would likea reason forbeing discharged and suggested that Scott write him thereason.Scott answered that he had already given Barkerample reason.Barker thereupon left the plant and, after discussing the matterwith Frazier, went with Joe Wray and Donald Lyle, members ofthe shop committee, to see Lamb, president of the respondent.Barker again requested a definition of the word "insubordination"and was told, "It could mean several things." Lamb refused tofurnish a specific example of Barker's insubordination or of hisinefficiency and stated that the note-spoke for itself.When Barkerexpressed the desire to apply for reinstatement, Lamb agreed toaccept the application but explained, "That doesn'tmeanthat youwill ever work here any more." On April 1 Barkerand Frazierattempted to interview Lamb but were told that Lamb's attorneys-advised him not to talk to them.No further attempt was madeto secure Barker's reinstatement.The Union alleges that Barker was discharged because of hisactivities in behalf of the Union and because he had given testimonyat a hearing conducted by the Board on March 21 and 22, 1940,involving the respondent and the Union. In support of its con-tention that Barker was discharged because of his union activities,the Board offered the testimony of James Cook, an employee ofthe respondent, who testified that in April 1939, when he complainedtoLamb that he was unable to afford certainpaving assessments,Lamb asked, "Well, you know who your enemy is, don't You?"Cook replied,. "Frank Barker" and Lamb said, "Yes." Cookthereupon inquired, "Why don't you fire him then?".. and Lambinformed him, "Well, we have to have a cause, and I am just wait-ing for the first chance."Cook stated at the hearing thathis reasonfor naming Barker was that he, had receivednumerous letters fromthe respondent, attached to his pay checks, in which the respondentstated that it was having to cancel orders "on account of disturb-ances" and that since Barker was the most active member of theUnion he assumed that Lamb referred to him. Lamb did nottestify and Cook's version of his conversation with Lamb is notdenied.Scott admitted that the decision to discharge Barker was madeafter the hearing on March 21 and 22.He testified, however, thathe had recommended Barker's dismissal several times before butwas unable to secure Lamb's permission to discharge him. 362DECISIONS OF NATIONAL LABOR ' RELATIONS BOARDThe respondent denied thjtt Barker was discharged' for the reasonsalleged by the Union and contended that he was dismissed becauseof insubordination and inefficiency.To substantiate its contentionsin part, the respondent offered evidence of insubordination by Barkerin the following events.Scott testified that, at a conference in No-vember 1939 between the shop committee and representatives of therespondent, Barker called Scott a liar.As -to this incident, Scotttestified that Lamb had accused Barker' of gathering together agroup of men in the plant and reading a certain letter to themduring working hours, that Barker denied the accusation and statedthat 'whoever reported that he had'done that was.a liar; and thatBarker was looking at him and he assumed that Barker was talkingabout him.Scott also testified that at the same meeting Barker toldhim, when Scott denied knowledge of the activities of a certainemployee in the plant, "If that is all you know about it, you shouldgo home."Barker admitted having made these statements.Scott further recalled two occasions upon which Barker was guiltyof cursing in the plant.One incident occurred 2 years prior tothe hearing and Scott then reprimanded Barker.The second in-stance was about 60 days before the hearing and was reported toScott by Chapman who threatened at that time to resign if Barkerdid not become more efficient. Scott did not reprimand Barker atthat time but made a note of the occurrence.The final example of insubordination related by Scott concerneda statement made by Barker at an open union meeting about March16, 1940, in which Barker is alleged to have stated that "Lamb wasa gambler and was broke, and that he joined the Presbyterian Churchand had stopped gambling, but that he [Barker] didn't want agambler to handle his money."Barker explained that he had madea speech at the meeting after a non-union employee had made a"loyalty speech" in which "she praised Mr. Lamb for taking careof ' hospital bills and things like that for the workers . ' .. andthe,company loaning money to the workers without charging themany interest ...."Barker testified' that' he was merely quotingLamb as to his former habits, and that he had said that "he [Lamb]had been taking chances, long chances in dealing with contracts,dealing with us as 'workers, and that that is a form of gamblingother than gambling with cards . . . ."In view of the harmless nature of the-events just recited, wecannot find that Barker's alleged insubordination was a factor inhis discharge.Apparently, none of the incidents were consideredserious enough to warrant action at the time they occurred, althoughScott testified that about 2 years before he had told Barker, "Ifthere is any cussing to be done around here, let me do it. I will UNION MANUFACTURING COMPANY363certainly run you away from this place if you indulge in any morevile language."Moreover, the statements of Barker in November1939 were made during a bargaining conference wherein Barkerwas acting as a committee member, rather than as an employee, andthe statement on March 16, 1940, was made in a union meeting.As above stated, the respondent also alleged that Barker wasinefficient.It introduced in evidence a 51-week record of the num-ber of stops per week on machines serviced by Barker and 25 otherfixers.Each fixer is in charge of, and responsible for, the perfect me-chanical operation of the 25 knitting machines being operated byone knitter.His duties include, among other things, making re-pairs, keeping the machines properly adjusted at all times, replacingbroken needles, and seeing that the yarn is correctly set in themachines.The inspector on each shift stops a machine whenevershe finds it producing imperfect work and these stops are chargedagainst the fixer.Scott admitted that it was possible that some ofthe stops counted against a fixer might be due to the incompetencyof a knitter or inspector.Barker is shown to have had more stops on his machine thanany other fixer.The records of some 16 additional fixers employedduring this period are not shown, however, and Scott testified thatthis apparently indicated a perfect 'record for them.Barker testi-fied that it was impossible for a fixer to have a perfect record evenfor as long as 30 days, and a consideration of the testimony withreference to the work performed by these employees convinces us thatthe exhibit introduced by the respondent does not correctly reflectthe records of all of the fixers in the plant and cannot serve as anaccurate basis of comparison.Barker explained /his high stoppage record on the ground thatfor the past 6 months about 80 per cent of his work had been onsamples and 75 per cent to 85 per cent on plated work, an operationwhich requires the use of colored borders on men's socks.4 Scottadmitted that Barker had done more plated than plain work in thisperiod, that plating was more difficult than plain work, and thatit involved the likelihood of more stops for defective work.He wasunable to name another fixer who was doing plated work during thatperiod and did not deny that the only 108 needle reverse plating-machines in the plant were being fixed under Barker for 3 or 4months before the latter's discharge.The respondent's witness Un-derwood, the knitter whose machines Barker fixed, stated that 18of the 25 machines on which he and Barker worked were the 108needle machines and that, as far as he knew, these were the only4 It is clearthatpart of theplated work performed by Barker was on the samples 364DECISIONSOF NATIONALLABOR RELATIONS BOARDmachines of that type then running in the plant.Underwood alsotestified, as did Ruben Ogletree, a fixer who had been employed bythe respondent for 30 years, that there was difficulty operating theplating machines because they were equipped with home-made ad-justments and special parts.Ogletree added that it was harder to doplating because of the use of elastic yarn which the machines werenot made to handle, and that he believed Barker's work was largely,on plating.Underwood stated that there had been as many stopson his machines after Barker's discharge as before.Although Scotttestified that numerous stops on machines tended to reduce a fixer'sproduction rate, he admitted that Barker's production record "stacksup pretty well."Scott was unable to say what percentage of Barker's work sinceJanuary 1, 1940, was on samples, but he estimated that it may haveconstituted 10 to 50 per cent.As above stated, Barker claimed thatsample work made up about 80 per cent of his total and that suchwork is also more difficult and causes more stops than regular pro--duction.He was corroborated in this by Ogletree who'testified thatmore care must be given to samples, that this work requiresconstantadjustment of the machines, and that new cones of yarn which areused each time a different pattern is put on a machinecause wasteand are at first likely to be faulty and break easily. Scott deniedgenerally that sample work is more difficult than regular work.Barker testified also that his excessive stops for the first part ofthe 51-week period were due to the fact that, a new and inexperiencedinspector,who was later removed from this position and put towork on clippers, was then on duty on his shift. The respondent-did not deny Barker's contention with regard to the inspector.As further evidence of Barker's inefficiency, the respondent intro-duced another exhibit which shows that Barker's "sizing" recordfrom October 1939 to the time of his discharge was poorer than'thatof the, other fixers on his shift.There is no evidence as to Barker'scomparative rating prior to October. 1939, nor does it appear howhis total compared with 15 to 20 other fixers in the plant besidesthe 12 shown on the exhibit.Moreover, Barker's record did notgrow worse over the period from October 1939 to the date of hisdischarge.In fact, for all that appears in the record before us,Barker may have had more sizing errors than others, during theentire 8-year period during which he had been a machine fixer with-out any action having been taken by the respondent.The respondent also claimed that Barker frequently left his ma-chines and that Chapman was forced to reprimand him on numerousoccasions because of this.Chapman testified as to certain notes madeby him, after a discussion with Lamb and Scott, during the monthprior to Barker's discharge, which indicated that Barker left his UNION MANUFACTURING COMPANY365machines on five occasions between March 8 and 19. Chapmantestified, however, that it was a common practice for Barker toleave his machines and that only because he "just wanted to seehow many times he did leave", did Chapman suddenly start keepingrecords on Barker.Barker testified that during the past year ortwo Chapman had engaged in constant surveillance of his workand was continually checking up on him, that often when Barkerwas looking around the plant for Chapman he would return to hismachines to find Chapman waiting for him there.If the respondent discharged Barker on March 29, 1940, becauseof his organizational activity and affiliation, it committed an unfairlabor practice.While proof of the presence of proper causes at thetime of discharge may have relevancy, and circumstantial bearingin explaining what otherwise might appear as a discriminatorydischarge, such proof is not conclusive.The issue is whether suchcauses in fact induced the discharge or whether they are but ajustification of it in retrospect.On the other hand, it is equallytrue that a failure to show proper causes, indeed any cause, forthe discharge does not necessarily establish an unfair labor practice.5As we have stated above, Barker was, as the respondent knew, theoutstanding exponent of the Union in the respondent's plant.Hehad personally solicited the applications of a great majority of theUnion's members, was the spokesman for the committees which metwith the respondent's representatives, and at the hearing a weekbefore his discharge had testified at length on behalf of the Union.The evidence relied upon by the respondent to show that Barkerwas discharged because of insubordination and inefficiency is notconvincing.The examples of insubordination recalled by Scott be-gan with an incident which occurred 2 yearsbefore, and none ofthem impresses us as serious enough to warrant the discharge of anemployee with 12 years' service.The evidence submitted by therespondent to show that Barker was discharged because of inefficiencyfalls short of achieving its purpose since it fails to present anaccurate or complete picture of Barker's work in relation to thatof others similarly employed.The exhibit showing stoppages doesnot disclose Barker's record prior to early 1939 and fails to includethe records of a number of fixers employed during thesameperiod.Moreover, this exhibit does not -afford an accurate basis for judgingBarker's work since the other fixers listed thereon are not shownto have done as much of the difficult plated and sample work asBarker; in fact, it is not shown that any of them did this work.5 SeeMatter of The Kelly-Springfield Tire CompanyandUnited Rubber Workers ofAmerica, Local No. 26 and James M Reed and Minnie Rank,6 N. L. R B 325,consentdecree entered,Kelly-Springfield Tire Company v National Labor-Relations Board,97 F.(2d) 1007(C. C. A. 4). 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe exhibit dealing with Barker's sizing record covers an evenshorter period of time and is less complete than the stoppage record.Barker's habit of leaving his machines was characterised by hisforeman as a "common practice.",We are unable to find from the record before use that any ofBarker's alleged shortcomings precipitated the decision to dischargehim.It is uncontradicted that in about April 1939 Lamb stated,when asked why he did not discharge Barker for being the "enemy"of the employees, "Well, we have to have a cause, and I am justwaiting for the first chance."Plainly, the respondent did not dis-charge Barker for the reasons it now assigns.However, on March21 and 22, 1940, Barker testified on behalf of the Union at a hearingbefore the Board.A week later he was discharged.We concludethat Frank Barker was discharged and refused reinstatementbecauseof his activities on behalf of the Union and because he gave testi-mony under the Act.7We find that the respondent has discriminated in regard to thehire and tenure of employment of Frank Barker, to discourageand thereby discouraging membership in the Union, andbecausehe gave testimony under the Act, and by such action has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in SectionIII above,occurring in connection with the operations of therespondent de-scribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic, and commerce among the severalStates, andtend to lead to labor disputes burdening and obstructingcommerceand the freeflow of commerce.THE REMEDYHaving found that the respondent has engagedin unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent discriminatedagainst FrankBarker by discharging him on March 29, 1940, and thereafter refus-ing' to reinstate him.We shall order the respondent to offer himimmediate reinstatement to his former or substantiallyequivalentWe do not find it necessary to consider the record in theprior casebetween theparties.° See N.L. R B. V. Friedman-HarryMarks ClothingCo , 301 U. S 58, reversuigNationalLabor Relations Board v. Friedman-Harry Masks Clothing Company,85 F. (2d) 1 (C. C. A2) and enf'gMatter ofFriedman-Harry MarksClothingCompany, IncandAmalgamatedClothing Workersof America,1N. L. R B 411 UNION MANUFACTURING COMPANY367position without prejudice to his seniority or other rights and privi-leges, and to make him whole for any loss of pay he may havesuffered by reason of the discrimination against him by paymentto him of a sum of money equal to the amount which he wouldnormally have earned as wages from March 29, 1940, to the date of theoffer of reinstatement less his net earnings 8 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Branch No. 126 of the American Federation of Hosiery Workersand TextileWorkers Union of America are labor organizations,within the meaning of -Section 2 (5) of the Act.,2.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the resondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.3.By discriminating in regard to hire and tenure of employmentof Frank Barker, thereby discouraging membership in a labor organi-zation, the respondent has engaged in and in engaging in unfairlabor practices, within the meaning of Section 8'(3) of the Act.4.By discriminating against Frank Barker because he gave testi-mony under the Act, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (4) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of -the Act.ORDERUpon the basis of the above findings of fact andconclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Union Manufacturing Company, Union Point, Georgia,and its officers, agents, successors, and assigns; shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica or American Federation of Hosiery Workers, or any other labor'By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union, Local 2,590,8 N L R B. 440. Monies receivedforwork performed upon federal, state, county, municipal, or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporationv N. LR.B., decidedby United States Supreme Court, November 12, 1940. 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDorganization of its employees, -by discharging or refusing to rein-state any of its employees or by otherwise discriminating in regardto hire or tenure of employment or any term or condition ofemployment ;(b)Discharging or otherwise discriminating against any em-ployee because he has filed charges or given testimony under theAct;(c)In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist Textile Workers Union of America, BranchNo. 126 of the American Federation of Hosiery Workers, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 -of the National Labor Rela-tions Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Frank Barker immediate and full reinstatement tohis former or substantially equivalent position without prejudiceto his seniority or other rights and privileges; and make him wholefor any loss of pay he may have suffered by reason of the respond-ent's discrimination against him by payment to him of a sum of,money equal to that which he normally would have earned aswages from March 29, 1940, until the date of the offer of reinstate-ment, less his net earnings 9 during said period;(b)Post immediately in conspicuous places in its plant and keepposted for a period of at least sixty (60) consecutive days-from thedate of posting, notices to its employees stating (1) that the respond-ent will not engage in the conduct from which it is ordered to ceaseand desist in paragraphs 1 (a), (b), and (c) of this Order; (2) that therespondent will take the affirmative action set forth in paragraph 2(a)- of this Order; and (3) that the respondent's employees arefree to become or remain members of Textile Workers Union ofAmerica and Branch No. 126 of American Federation of HosieryWorkers and that the respondent will not discriminate against anyemployee because of membership or activity in-those organizations;(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what. steps therespondent has taken to comply herewith.CHAIRMAN HARRY A.MILLIstook no part in the consideration ofthe above Decision and Order.ISee footnote 8.